DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2021 and 12/02/2021 have been considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a single conductive material extending through a number of holes in the single preformed dielectric film in direct contact with an array of bond pads on the active surface of the microelectronic device and terminal pads on the substrate. Furthermore, fig. 9 shows a stack of additional microelectronic devices stacked on the microelectronic device, wherein preformed, discrete dielectric films interposed between and in direct contact with adjacent microelectronic devices of the stack, the preformed, discrete dielectric films comprising extending therethrough and aligned between bond pads and terminal pads of adjacent microelectronic devices of the stack, the a single conductive material in contact with aligned bond pads and terminal pads of adjacent microelectronic components.
Meanwhile, fig. 3 shows a microelectronic device having a preformed dielectric film extending over a surface thereof and beyond at least one side of the microelectron device, the preformed dielectric film carrying conductive trace extending from bond pads on the surfaces of the microelectronic devices to and in contact with conductive material-filled vias in the separate, preformed dielectric films located beyond the at least one side of the stack of additional microelectronic devices and extending to terminal pads on the substrate as claimed in claim 2.
.

Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microelectronic device assembly comprising:“.. a single conductive material extending through a number of holes in the single preformed dielectric film in direct contact with the active surface of the microelectronic device and the substrate, the single conductive material in the number of holes in contact with an array of bond pads on the active surface of the microelectronic device and terminal pads on the substrate” in combination of all of the limitations of claim 1. Claims 3-5 include all the of limitations of claim 1.
Regarding claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microelectronic device assembly comprising:“ preformed, discrete dielectric films interposed between and in direct contact with adjacent microelectronic devices of the stack, the preformed, discrete dielectric films comprising extending therethrough and aligned between bond pads and terminal pads of adjacent microelectronic devices of the stack, the a single conductive material in contact with aligned bond pads and terminal 
	Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: “filing the via holes
with conductive material: singulating the semiconductor dice of the reconstructed panel
or wafer through the polymer film: inverting at least one semiconductor die and placing
the inverted at least one semiconductor die on a substrate with conductive material
filed via holes aligned with terminal pads on the substrate; and bonding the polymer film
to the substrate with the conductive material in contact with the terminal pads” in combination of all the limitations of claim 14. Claims 15-19 include all the of limitations of claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818